Exhibit 10.1
Execution Version







AMENDMENT NO. 4 TO CREDIT AGREEMENT


This Amendment No. 4 to Credit Agreement (this “Agreement”) dated as of August
6, 2015 is made by and among QUIDEL CORPORATION, a Delaware corporation (the
“Borrower”), the guarantors party hereto (the “Guarantors”), BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”), Swing Line Lender
and L/C Issuer (each as defined in the Credit Agreement (as defined below), and
the Lenders (as defined in the Credit Agreement) signatory hereto.


W I T N E S S E T H:


WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Amended and Restated Credit Agreement dated as of August 10,
2012, as amended by that certain Amendment No. 1 to Credit Agreement dated as of
January 30, 2013, as amended by that certain Amendment No. 2 to Credit Agreement
dated as of December 1, 2014, and as amended by that certain Amendment No. 3 to
Credit Agreement dated as of June 4, 2015 (as hereby amended and as from time to
time hereafter further amended, modified, supplemented, restated, or amended and
restated, the “Credit Agreement”). Capitalized terms used in this Agreement not
otherwise defined herein shall have the respective meanings given thereto in the
Credit Agreement; and
WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth below, and the Administrative Agent and the
Lenders signatory hereto are willing to effect such amendments on the terms and
conditions contained in this Agreement;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.Amendment to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is amended as follows:
(a)
The definition of “Permitted Stock Repurchase” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

““Permitted Stock Repurchase” means the Borrower’s purchase, redemption or other
acquisition of the shares of its common stock or other Equity Interests
(including, but not limited to, securities convertible into or exchangeable for
shares of its capital stock) for solely cash consideration (a “Stock
Repurchase”) with respect to which all of the following conditions shall have
been satisfied:
(a)    both before and after giving effect to such Stock Repurchase, no Default
or Event of Default shall exist or shall be caused thereby;




--------------------------------------------------------------------------------




(b)    the Borrower and its Subsidiaries shall be in actual and pro forma
compliance with the covenants contained in Section 7.11 before and after giving
effect to such Stock Repurchase; and
(c)    after giving effect to such Stock Repurchase, the sum of (i) the amount
by which the Aggregate Commitments exceeds Total Outstandings plus (ii) the
amount of cash held by the Borrower and its Subsidiaries shall equal at least
$25,000,000.”
(b)
Section 7.06(e) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(e)    the Borrower may make any Permitted Stock Repurchase; provided that,
after giving effect to such Permitted Stock Repurchase, the aggregate amount of
cash paid or payable for all Permitted Stock Repurchases shall not exceed
$50,000,000 during the term of this Agreement.”
2.    Effectiveness; Conditions Precedent. This Agreement and the amendments to
the Credit Agreement herein provided shall become effective as of the date (the
“Effective Date”) all of the following conditions precedent have been satisfied:
(a)    the Administrative Agent shall have received counterparts of this
Agreement, duly executed by the Borrower, the Administrative Agent, each
Guarantor and the Required Lenders; and
(b)    all fees and expenses payable to the Administrative Agent and the Lenders
(including the fees and expenses of counsel to the Administrative Agent)
estimated to date shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).
The Administrative Agent and the Lenders agree that the conditions precedent set
forth in clause (a) of this Section 2 will be deemed satisfied upon the
Administrative Agent’s delivery to the Lenders (including by posting to the
Platform) of a fully executed version of this Agreement on the date hereof.
3.    Consent of the Guarantors. Each Guarantor hereby consents, acknowledges
and agrees to the amendments set forth herein and hereby confirms and ratifies
in all respects the Guaranty to which such Guarantor is a party (including
without limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Agreement and
the amendments contemplated hereby) and the enforceability of such Guaranty
against such Guarantor in accordance with its terms.
4.    Representations and Warranties. In order to induce the Administrative
Agent, the L/C Issuer and the Lenders to enter into this Agreement, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:

2    
69623377_3

--------------------------------------------------------------------------------




(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01 of the Credit Agreement;
(b)    The Persons appearing as Guarantors on the signature pages to this
Agreement constitute all Persons who are required to be Guarantors as of the
date of this Agreement pursuant to the terms of the Credit Agreement and the
other Loan Documents, including without limitation all Persons who became
Subsidiaries or were otherwise required to become Guarantors after the Closing
Date, and each of such Persons has become and remains a party to a Guaranty as a
Guarantor;
(c)    This Agreement has been duly authorized, executed and delivered by the
Borrower and Guarantors party hereto and constitutes a legal, valid and binding
obligation of such parties, except as may be limited by general principles of
equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and
(d)    No Default or Event of Default has occurred and is continuing.
5.    Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
6.    Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
7.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.

3    
69623377_3

--------------------------------------------------------------------------------




8.    Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of California applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Sections 10.14, 10.15 and 10.16 of the
Credit Agreement.
9.    Enforceability. Should any one or more of the provisions of this Agreement
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
10.    References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.
11.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, the L/C Issuer and each
of the Guarantors and Lenders, and their respective successors, legal
representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 10.06 of the Credit Agreement.
12.    FATCA. For purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), from and after the effective date of
this Agreement, the Borrower and the Administrative Agent shall, to the extent
permissible under applicable law, treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).





4    
69623377_3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


 
 
BORROWER:
 
 
 
QUIDEL CORPORATION
 
 
 
By:
/s/ Randall J. Steward
 
Name:
Randall J. Steward
 
Title:
CFO

 
 
GUARANTORS:
 
 
 
DIAGNOSTIC HYBRIDS, INC.
 
 
 
By:
/s/ Randall J. Steward
 
Name:
Randall J. Steward
 
Title:
Treasurer


Quidel Corporation
Amendment No. 4 to Credit Agreement
Signature Page
69623377_3

--------------------------------------------------------------------------------






 
 
BANK OF AMERICA, N.A., as
 
 
Administrative Agent
 
 
 
 
 
 
By:
/s/ Tiffany Shin
 
Name:
Tiffany Shin
 
Title:
Assistant Vice President


Quidel Corporation
Amendment No. 4 to Credit Agreement
Signature Page
69623377_3

--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A., as a Lender, L/C
 
 
Issuer and Swing Line Lender
 
 
 
 
 
 
By:
/s/ John C. Plecque
 
Name:
John C. Plecque
 
Title:
Senior Vice President


Quidel Corporation
Amendment No. 4 to Credit Agreement
Signature Page
69623377_3

--------------------------------------------------------------------------------




 
 
U.S. BANK NATIONAL ASSOCIATION, as
 
 
Syndication Agent and a Lender
 
 
 
 
 
 
By:
/s/ Matthew Kavan
 
Name:
Matthew Kavan
 
Title:
Vice President


Quidel Corporation
Amendment No. 4 to Credit Agreement
Signature Page
69623377_3

--------------------------------------------------------------------------------




 
 
COMPASS BANK, as Documentation Agent and a Lender
 
 
 
 
 
 
By:
/s/ Douglas S. Lambell
 
Name:
Douglas S. Lambell
 
Title:
Senior Vice President


Quidel Corporation
Amendment No. 4 to Credit Agreement
Signature Page
69623377_3

--------------------------------------------------------------------------------




 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Ling Li
 
Name:
Ling Li
 
Title:
Vice President




















Quidel Corporation
Amendment No. 4 to Credit Agreement
Signature Page
69623377_3